SUPREME COURT OF THE STATE OF NEW YORK
             Appellate Division, Fourth Judicial Department

671
CAF 14-00526
PRESENT: SMITH, J.P., CENTRA, PERADOTTO, SCONIERS, AND WHALEN, JJ.


IN THE MATTER OF LANCE M. LAPOINT,
PETITIONER-APPELLANT,

                      V                           MEMORANDUM AND ORDER

WENDY PELLICIOTTI, RESPONDENT-RESPONDENT.


KELLY M. CORBETT, FAYETTEVILLE, FOR PETITIONER-APPELLANT.

KAREN J. DOCTER, ATTORNEY FOR THE CHILD, FAYETTEVILLE.


     Appeal from an order of the Family Court, Onondaga County (Julie
A. Cecile, J.), entered February 26, 2014 in a proceeding pursuant to
Family Court Act article 6. The order, insofar as appealed from,
directed that respondent continue to be the parent of primary
residence.

     It is hereby ORDERED that the order insofar as appealed from is
unanimously reversed on the law without costs, and the matter is
remitted to Family Court, Onondaga County, for further proceedings in
accordance with the following memorandum: Pursuant to Family Court
Act article 6, petitioner father sought “joint custody or full custody
[i]f needed[,]” of the parties’ child and specific dates and times for
visitation. The father appeals from an order insofar as it directed
that respondent mother continue to be the “parent of primary
residence.”

     We agree with the father that Family Court erred in designating
the mother the “parent of primary residence,” thereby implicitly
condoning the mother’s relocation to Florida with the child. Inasmuch
as “the court made no explicit determination that the relocation was
in the best interests of the child, and . . . failed to make findings
regarding relevant factors that must be considered in making such a
determination” (Matter of McLaughlin v Michaud, 256 AD2d 1130, 1131;
see Matter of Tropea v Tropea, 87 NY2d 727, 740-741), we reverse the
order insofar as appealed from and remit the matter to Family Court
for a determination, including specific findings, whether relocation
to Florida with the mother is in the best interests of the child.




Entered:    July 2, 2015                        Frances E. Cafarell
                                                Clerk of the Court